Citation Nr: 1309667	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-44 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for diabetes mellitus (diabetes).

The Veteran provided testimony at a hearing before the undersigned at the RO in May 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board remanded the claim, in part, so that a request could be sent to the Department of the Army, and/or any other appropriate agency, for any records pertinent to the 7th Infantry Division and Eighth Army Conference basketball leagues from March 1966 to December 1967 demonstrating service or temporary duty (TDY) in the Republic of Vietnam (Vietnam).  The Board stated that if such records are unavailable or do not exist, a negative response must be obtained and the Veteran should be so notified.  

At the outset, the Board notes that following the development conducted by the Appeals Management Center (AMC), the Veteran was not informed of the negative responses received or that the requested records from the Department of the Army were not received, counter to the Board's remand order and 38 C.F.R. § 3.159(e) (2012).  

Moreover, in February 2013, the National Archives responded that while a search of the certain relevant records was negative for any records relating to basketball tournaments, VA should contact the Eighth Army Historian, ATTN: EAHO, headquarters, Eighth U.S. Army, APO, AP 96205-0010.  Such a request has not been made, but must be completed in accordance with 38 C.F.R. § 3.159 in order to properly adjudicate the Veteran's claim.  
As the Board's September 2011 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The morning reports from the 7th Infantry Division Basketball Team, Special Service Division, from November to December 1967 were searched for information regarding the basketball team to no avail.  However, the Veteran reported in a January 2008 notice of disagreement that he participated in a tournament in Vietnam during the first part of 1967 and during the Board hearing he stated that the tournament took place during the end of 1966 or beginning of 1967.  Therefore, an additional search of the morning reports for December 1966 to February 1967 should be made in accordance with 38 C.F.R. § 3.159.  

Finally, the National Archives Modern Military Branch provided a Unit History/Annual Supplement Requirement for the 7th Administration Company 7th Infantry Division covering the years of 1965 and 1967.  However, it does not appear such a record was produced for 1966.  As each record contains information regarding sports competitions during each year, the Board requests that an additional attempt to obtain the record covering 1966 be made in accordance with 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) or other appropriate source to request that the morning reports associated with the Veteran's unit from December 1966 to February 1967 be searched for any indication of the Veteran's service in Vietnam or a 7th Infantry Division or Eighth Army Conference basketball tournament in Vietnam.  If such records are unavailable or do not exist, a negative response must be obtained and the Veteran should be so notified, in accordance with 38 C.F.R. § 3.159.   

2.  Send a request to the National Archives Modern Military Branch for a Unit History/Annual Supplement Requirement for the 7th Administration Company 7th Infantry Division covering 1966.  If such records are unavailable or do not exist, a negative response must be obtained and the Veteran should be so notified, in accordance with 38 C.F.R. § 3.159.    

3.  Request from the Eighth Army Historian any records pertinent to the 7th Infantry Division and Eighth Army Conference basketball teams in 1966 and 1967.  A specific request should be made for the locations of any basketball tournaments played by either unit during this period of time, and particularly any reference to tournaments played in Vietnam.  If such records are unavailable or do not exist, a negative response must be obtained and the Veteran should be so notified, in accordance with 38 C.F.R. § 3.159.   

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


